 


 HCON 105 ENR: Permitting the remains of the Honorable John Lewis, late a Representative from the State of Georgia, to lie in state in the rotunda of the Capitol.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 105 


July 27, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Permitting the remains of the Honorable John Lewis, late a Representative from the State of Georgia, to lie in state in the rotunda of the Capitol. 
 
 
That in recognition of the long and distinguished service rendered to the Nation by the Honorable John Lewis, late a Representative from the State of Georgia, his remains shall be permitted to lie in state in the Rotunda of the Capitol from July 27, 2020, through July 29, 2020, and the Architect of the Capitol, under the direction of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take all necessary steps for the accomplishment of that purpose.  Clerk of the House of Representatives.Secretary of the Senate. 